TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 9, 2021



                                      NO. 03-19-00463-CV


                 Golden Corral Corp. and ZG GC Austin L.L.C., Appellants

                                                 v.

        Noble Austin Apartments L.L.C. d/b/a Ladera Apartment Homes, Appellee




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
     REVERSED AND RENDERED IN PART; REFORMED AND, AS REFORMED,
           AFFIRMED IN PART -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on April 12, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses that portion of the trial court’s judgment

awarding appellee damages for diminished value of property against appellants and renders

judgment that appellee take nothing on this claim, reforms that portion of the trial court’s

judgment awarding appellee damages for repair costs by reducing the damages amount to

$120,228.54 for repair costs against appellants, and as reformed, affirms the trial court’s

judgment on that claim and in all other respects. Each party shall bear their own costs relating to

this appeal, both in this Court and in the court below.